DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/21/2021, in which claims 1-40 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the limitations that involve a medium are directed to subject matter that covers both statutory and non-statutory embodiments under the broadest reasonable interpretation in light of the specification and in view of one skilled in the art. Particularly, as disclosed in Para. [0029], the medium includes transitory and non-transitory medium such as transmitted signal over wireless or wired communication network. Thus, the medium under the broadest reasonable interpretation encompasses electrical, magnetic, or optical signal of transitory nature. Therefore, the limitations of the medium include non-statutory subject matter that is neither a process, nor a machine, nor a manufacture, nor a composition of matter of the four categories of statutory subject matter. 
See MPEP 2106(I).
Non-limiting examples of claims that are not directed to one of the statutory categories:
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, (Fed. Cir. 2007). 
iv. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (1) means for predicting … means for generating … means for reconstructing … in claim 39.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: Para. [0086-90], [0118-120].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, 23, 31, and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe (US Pub. 20220247997 A1).

Regarding claim 1, Abe discloses a method of decoding video data, the method comprising (Abe; Fig. 7, Para. [0236]. A video coding is used to perform video encoding/decoding method.): 
predicting, based on a plurality of color components of a block of video data coded using joint coding of chroma residuals (JCCR), a sign of a coefficient of a plurality of coefficients of a joint residual block of the block of video data (Abe; Para. [0773]. A sign prediction is used for coefficients of a joint residual block for different chroma components using JCCR in accordance with the use of a sign prediction flag.); 
generating, for each respective color component of the plurality of color components and based on the plurality of coefficients of the joint residual block, coefficients of a respective residual block of a plurality of residual blocks (Abe; Para. [0773]. Coefficients of a residual block corresponding to each chroma residual block are determined for each chroma residual block including different coefficients.); and
reconstructing, based on the plurality of residual blocks, the block of video data (Abe; Para. [0761-762]. Blocks of video data are reconstructed in accordance with coefficients of residual blocks.).

Claim 12 is directed to a method of encoding video data, the method comprising a sequence of processing steps corresponding to the same as claimed in clam 1, and is rejected for the same reason of anticipation as outlined above.

Claim 23 is direct to a device for decoding video data, the device comprising: a memory configured to store video data; and one or more processors implemented in circuitry and configured (Abe; Para. [0841]. A video coding system includes a memory and processors.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 31 is directed to a device for encoding video data, the device comprising: a memory configured to store video data; and one or more processors implemented in circuitry and configured (Abe; Para. [0841]. A video coding system includes a memory and processors.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 39 is directed to a device for coding video data, the device comprising means (Abe; Para. [0841]. A video coding system includes a memory and processors.) for performing a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 40 is directed to a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video coder (Abe; Para. [0841]. A video coding system includes a memory and processors.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, 24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US Pub. 20220247997 A1) in view of Zhao (US Pub. 20210058643 A1).

Regarding claim 2, Abe discloses predicting the sign (Abe; See remarks regarding claim 1 above.).
But it does not specifically disclose predicting the sign comprises: determining a joint cost value of the plurality of color components; and predicting the sign based on the joint cost value.
However, Zhao teaches predicting the sign comprises: determining a joint cost value of the plurality of color components (Zhao; Para. [0158]. A joint cost is determine for different chroma components subject to joint coding of chrominance residual (JCCR).) ; and 
predicting the sign based on the joint cost value (Zhao; Para. [0104, 158]. Signs for chroma residuals are determined/predicted in accordance with a joint cost.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Abe to adapt an JCCR approach, by incorporating Zhao’s teaching wherein a joint coding of chroma residuals is perform in accordance with a calculated cost, for the motivation to determine whether JCCR is enabled or not during video coding (Zhao’ Abstract).

Claim 13 is directed to directed to a method of encoding video data, the method comprising a sequence of processing steps corresponding to the same as claimed in claim 2, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 24 is direct to a device for decoding video data, the device comprising: a memory configured to store video data; and one or more processors implemented in circuitry and configured (Abe; Para. [0841]. A video coding system includes a memory and processors.) to perform a sequence of processing steps corresponding to the same as claimed in claim 2, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 32 is directed to a device for encoding video data, the device comprising: a memory configured to store video data; and one or more processors implemented in circuitry and configured (Abe; Para. [0841]. A video coding system includes a memory and processors.) to perform a sequence of processing steps corresponding to the same as claimed in claim 2, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 3, 14, 25, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US Pub. 20220247997 A1), in view of Zhao (US Pub. 20210058643 A1) as applied to claim 2 above, and further in view of Lainema (US Pub. 20200267388 A1).

Regarding claim 3, Zhao of modified Abe teaches determining the joint cost value (Zhao; See remarks regarding claim 2 above.).
But it does not specifically teach determining the joint cost value comprises determining the joint cost value as a weighted sum of cost values of the plurality of color components.
However, Lainema further teaches determining the joint cost value comprises determining the joint cost value as a weighted sum of cost values of the plurality of color components (Lainema; Para. [0133, 233]. A cost is determine during video coding subject to JCCR, see Para. [0233], wherein the costs associated with predicting of different component contributes to the final cost and is expressed as a weighted sum as C=D+𝞴R.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Abe to adapt an JCCR coding with cost calculation, by incorporating Lainema’s teaching wherein a joint coding of chroma residuals is perform subject to a cost calculation for finding optimal coding mode, for the motivation to allow cross-channel (component) residual coding (Lainema; Abstract.).

Claim 14 is directed to directed to a method of encoding video data, the method comprising a sequence of processing steps corresponding to the same as claimed in claim 3, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 25 is direct to a device for decoding video data, the device comprising: a memory configured to store video data; and one or more processors implemented in circuitry and configured (Abe; Para. [0841]. A video coding system includes a memory and processors.) to perform a sequence of processing steps corresponding to the same as claimed in claim 3, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 33 is directed to a device for encoding video data, the device comprising: a memory configured to store video data; and one or more processors implemented in circuitry and configured (Abe; Para. [0841]. A video coding system includes a memory and processors.) to perform a sequence of processing steps corresponding to the same as claimed in claim 3, and is non-patentable over the prior art for the same reason as previously indicated.

Allowable Subject Matter
Claims 4-11, 15-22, 26-30, and 34-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu (US Pub. 20220264122 A1) teaches a video coding system that uses chroma quantization parameter in video coding.
Zhang (US Pub. 20220264087 A1) teaches a video coding system that performs adaptive in-loop color-space transform for video coding.
Piao (US Pub. 20220046232 A1) teaches a video coding system that performs prediction of chroma component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/Primary Examiner, Art Unit 2485